Case 1:20-cv-01430-JPH-MG Document 75 Filed 09/21/21 Page 1 of 11 PageID #: 432




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF INDIANA
                           INDIANAPOLIS DIVISION

 JACOB PATTERSON,                            )
                                             )
                          Plaintiff,         )
                                             )
                     v.                      )    No. 1:20-cv-01430-JPH-MG
                                             )
 CHIAPPA FIREARMS, USA, LTD a                )
 Domestic For-Profit Corporation,            )
 CHIAPPA FIREARMS, S.R.I. an Italian         )
 Corporation,                                )
                                             )
                          Defendants.        )

  ORDER GRANTING DEFENDANT CHIAPPA ITALY'S MOTION TO DISMISS

       Plaintiff, Jacob Patterson, alleges that his Chiappa handgun exploded in

 his hand, fracturing his right index finger. Dkt. 1 at 2. He sued both the gun's

 manufacturer—Chiappa Firearms, S.R.I. ("Chiappa Italy")—and its

 distributor—Chiappa Firearms, USA, Ltd. ("Chiappa USA"). Id. at 1–2.

 Chiappa Italy has filed a motion to dismiss for lack of personal jurisdiction.

 Dkt. [37]. For the reasons below, that motion is GRANTED.

                                          I.
                                Facts and Background

       Because Defendant has moved for dismissal under Federal Rule of Civil

 Procedure 12(b)(2), this Court accepts "as true all well-pleaded facts alleged in

 the complaint." Matlin v. Spin Master Corp., 921 F.3d 701, 705 (7th Cir. 2019)

 (quoting Tamburo v. Dworkin, 601 F.3d 693, 700 (7th Cir. 2010)).

       In June 2018, Jacob Patterson bought a handgun—a Chiappa Rhino

 30DS—online and had it delivered to Indy Arms Company in Indianapolis.


                                         1
Case 1:20-cv-01430-JPH-MG Document 75 Filed 09/21/21 Page 2 of 11 PageID #: 433




 Dkt. 1 at 2. On August 7, 2018, he picked up the gun from Indy Arms and

 test-fired it. Id. On the second shot, "the gun exploded in his hand," fracturing

 his right index finger. Id.

       The handgun was made by Chiappa Italy, dkt. 38 at 3, and distributed

 by Chiappa USA. Dkt. 1 at 2. Mr. Patterson is a citizen of Indiana and

 Chiappa Italy is an Italian corporation that "manufactures firearms for

 distribution worldwide." Id. at 1–2.

       In May 2020, Mr. Patterson brought this suit against Chiappa USA and

 Chiappa Italy, alleging negligence and strict liability. Dkt. 1. Chiappa Italy

 filed this motion to dismiss for lack of personal jurisdiction. Dkt. 37.

                                        II.
                                  Applicable Law

       Defendants may move under Federal Rule of Civil Procedure 12(b)(2) to

 dismiss claims for lack of personal jurisdiction. When "[a] defendant moves to

 dismiss the complaint under Federal Rule of Civil Procedure 12(b)(2) for lack of

 personal jurisdiction, the plaintiff bears the burden of demonstrating the

 existence of jurisdiction." Purdue Research Found. v. Sanofi-Synthelabo, S.A.,

 338 F.3d 773, 782 (7th Cir. 2003) (citations omitted). "At this early stage in the

 litigation, and without the benefit of an evidentiary hearing, the plaintiff bears

 only the burden of making a prima facie case for personal jurisdiction." uBID,

 Inc. v. GoDaddy Grp., Inc., 623 F.3d 421, 423 (7th Cir. 2010).




                                          2
Case 1:20-cv-01430-JPH-MG Document 75 Filed 09/21/21 Page 3 of 11 PageID #: 434




                                        III.
                                      Analysis

       Indiana law governs this personal jurisdiction analysis. Fed. R. Civ. P.

 4(k)(1)(A); Daimler AG v. Bauman, 571 U.S. 117, 125 (2014). Because Indiana

 extends personal jurisdiction to any basis "consistent with the Federal Due

 Process Clause," the sole issue is "whether the exercise of jurisdiction comports

 with the limits imposed by federal due process." Advanced Tactical Ordnance

 Sys., LLC v. Real Action Paintball, Inc., 751 F.3d 796, 800 (7th Cir. 2014) (citing

 Ind. Trial Rule 4.4(A)).

       Due process allows courts to exercise personal jurisdiction only if "the

 maintenance of the suit is reasonable, in the context of our federal system of

 government, and does not offend traditional notions of fair play and substantial

 justice." Ford Motor Co. v. Mont. Eighth Jud. Dist. Ct., 141 S. Ct. 1017, 1024

 (2021) (quoting "[t]he canonical decision" Int'l Shoe Co. v. Washington, 326 U.S.

 310, 316 (1946)). The focus of the test is whether "the nature and extent of the

 defendant's relationship to the forum State" supports personal jurisdiction—

 either general or specific. See id. General jurisdiction applies when the

 defendant is "essentially at home" in the state and allows "any and all claims."

 Id. Specific jurisdiction "covers defendants less intimately connected with a

 State, but only as to a narrower class of claims." Id.

       Here, Chiappa Italy argues that the Court has neither general nor

 specific jurisdiction over it because it is an out-of-state corporation with no

 contacts to Indiana. Dkt. 38 at 1–2. Mr. Patterson responds that Chiappa



                                          3
Case 1:20-cv-01430-JPH-MG Document 75 Filed 09/21/21 Page 4 of 11 PageID #: 435




 Italy placed its products into the "stream of commerce," so it knew that its

 products would end up in Indiana. Dkt. 39 at 1.

       A. General Jurisdiction

       Chiappa Italy argues that the Court lacks general jurisdiction over it

 because it is not "essentially at home" in Indiana. Dkt. 38 at 6. Mr. Patterson

 does not respond to this argument. See dkt. 39.

       A court may exercise general jurisdiction over corporations "when their

 affiliations with the State are so continuous and systematic as to render them

 essentially at home in the forum State." Daimler AG, 571 U.S. at 127. The

 "paradigm" places where a corporation is "essentially at home" are its place of

 incorporation and principal place of business. Id. at 127, 137. Here, Chiappa

 Italy is an Italian corporation with a principal place of business in Italy, and

 there are no allegations or evidence that it has similarly "continuous and

 systematic" contacts with Indiana. See dkt. 1; dkt. 39. Chiappa Italy is

 therefore not subject to general jurisdiction. See Daimler AG, 571 U.S. at 137–

 39; uBid, Inc., 623 F.3d at 426.

       B. Specific Jurisdiction

       Chiappa Italy argues that the Court lacks specific jurisdiction over it

 because there is no evidence that Chiappa Italy directed any activities toward

 Indiana or purposefully availed itself of the privilege of conducting business in

 Indiana. Dkt. 38 at 8. Mr. Patterson responds that the Court has personal

 jurisdiction over Chiappa Italy because it places its products into the stream of




                                          4
Case 1:20-cv-01430-JPH-MG Document 75 Filed 09/21/21 Page 5 of 11 PageID #: 436




 commerce, expecting that they will be marketed and sold in Indiana. Dkt. 39

 at 4.

         To establish specific jurisdiction, a plaintiff must show "three essential

 requirements: (1) the defendant must have purposefully availed himself of the

 privilege of conducting business in the forum state or purposefully directed his

 activities at the state; (2) the alleged injury must have arisen from [or have

 been related to] the defendant's forum-related activities; and (3) the exercise of

 jurisdiction must comport with traditional notions of fair play and substantial

 justice." Felland v. Clifton, 682 F.3d 665, 673 (7th Cir. 2012) (citations

 omitted); Ford Motor Co., 141 S. Ct. at 1025. In Ford Motor Company, the

 Supreme Court addressed the requirement that the injury must "arise out of or

 relate to" the defendant's forum contacts. Ford Motor Co., 141 S. Ct. at 1025

 (quoting Bristol–Myers Squibb Co. v. Sup. Ct. of Cal., 137 S. Ct. 1773, 1780

 (2017)). Personal jurisdiction "attaches . . . when a company like Ford serves a

 market for a product in the forum State and the product malfunctions there."

 Id. at 1027 (citing World-Wide Volkswagen v. Woodson, 444 U.S. 286, 295

 (1980)). A company is "like Ford" when it "purposely avail[s] itself" of the forum

 state's market, instead of making a sale that is "simply an isolated occurrence."

 Id.

         Here, Mr. Patterson alleges that Chiappa Italy placed the gun that

 injured him into the "stream of commerce" by selling it to a distributor,

 Chiappa USA, for eventual sale to consumers in the United States. Dkt. 39 at

 4. Mr. Patterson then bought the gun from an online gun seller in Kentucky—


                                           5
Case 1:20-cv-01430-JPH-MG Document 75 Filed 09/21/21 Page 6 of 11 PageID #: 437




 Bud's Gun Shop. See id. at 4–5. He then received the gun through a local

 Indiana gun dealer—Indy Arms. See id.; dkt. 39-4 at 3. He does not allege

 that Chiappa Italy does business directly with either Bud's Gun Shop or Indy

 Arms. See id.; dkt. 1. While American consumers may buy some products

 directly from Chiappa Italy's website, dkt. 39 at 5, firearms must be transferred

 through a dealer. The Chiappa Italy website has a "Dealer Locater" search

 function that returns 24 Indiana dealers within 100 miles of Indianapolis. See

 id. at 5–6; dkt. 39-5.

       Mr. Patterson argues that Chiappa Italy—like Ford—made "deliberate

 and purposeful business and marketing decisions" that subject it to personal

 jurisdiction in Indiana. Dkt. 60 at 5. Chiappa Italy responds that it has not

 had the type of "systematic, continuous, and extensive direct contacts" that

 Ford had with the forum state. Dkt. 61 at 4. Instead, Chiappa Italy contends

 it "has no connection to Indiana at all." Id.

       The "arise out of" test—the "first half" of the "arise out of or relate to"

 standard—"asks about causation." Ford Motor Co., 141 S. Ct. at 1026. Mr.

 Patterson bought his handgun from Bud's Gun Shop, not from Chiappa Italy.

 Dkt. 39 at 4. While he alleges that Chiappa Italy's website lists Bud's as an

 available "Web Shop[ ]," dkt. 39-5 at 2, he does not allege that he saw or used

 that link, or that Chiappa Italy's contacts with Indiana otherwise motivated the

 gun purchase or caused his injury. See dkt. 1; dkt. 39; dkt. 39-7. Construed

 in Mr. Patterson's favor, the record does not show causation, so the "arise out




                                           6
Case 1:20-cv-01430-JPH-MG Document 75 Filed 09/21/21 Page 7 of 11 PageID #: 438




 of" half of the standard cannot support personal jurisdiction. See Ford Motor

 Co., 141 S. Ct. at 1025–26.

       The "relate to" half of the standard is more lenient, "contemplat[ing] that

 some relationships will support jurisdiction without a causal showing." Ford

 Motor Co., 141 S. Ct. 1026. But "[t]hat does not mean anything goes," because

 the standard must "adequately protect defendants foreign to the forum." Id.

 Here, holding that Mr. Patterson's injury "relate[s] to" Chiappa Italy's contacts

 with Indiana would remove that core protection. See Felland, 682 F.3d at 673

 ("[P]otential defendants should have some control over—and certainly should

 not be surprised by—the jurisdictional consequences of their actions.").

 Chiappa Italy has not invaded Indiana's market "[b]y every means imaginable,"

 as Ford did in Montana and Minnesota. Id. at 1028. There are no Indiana

 "billboards, TV and radio spots, print ads, and direct mail" from Chiappa Italy.

 Id. And Mr. Patterson has made no allegations that Chiappa Italy "works hard

 to foster ongoing connections" to its guns' owners. Id.

       Instead, Chiappa Italy's closest contact to Indiana is that Hoosiers can

 buy some of its products through its website and use the website to find

 Indiana gun dealers who sell or can transfer firearms. That is a far cry from

 Ford's "36 dealerships in Montana and 84 in Minnesota." Id. Moreover, Mr.

 Patterson has not alleged that Chiappa Italy has a relationship with Indiana

 gun dealers similar to the relationship between a car manufacturer and its

 dealers, like in Ford Motor Co., see dkt. 1; dkt. 39. Indeed, Chiappa Italy's

 website merely gives contact information for Indiana gun dealers, with a


                                         7
Case 1:20-cv-01430-JPH-MG Document 75 Filed 09/21/21 Page 8 of 11 PageID #: 439




 disclaimer that "Not all dealers carry our firearms in stock. Any dealer can

 order our products." Dkt. 39-6 at 1. Chiappa Italy's alleged contacts with

 Indiana are therefore "isolated or sporadic," which the Supreme Court has

 "long treated . . . differently from continuous ones." Ford Motor Co., 141 S. Ct.

 at 1028 n.4. Such "random, fortuitous, or attenuated" contacts cannot

 support specific jurisdiction. uBID, Inc., 623 F.3d at 426.

       Citing the "stream of commerce" theory, Mr. Patterson argues that it's

 enough that Chiappa Italy expected that a product it manufactured would be

 sold in Indiana. Dkt. 39 at 4, 6. The Supreme Court "has twice failed to

 resolve . . . conclusively" whether a stream of commerce theory remains viable.

 J.S.T. Corp. v. Foxconn Interconnect Tech. Ltd., 965 F.3d 571, 576 (7th Cir.

 2020). Regardless, Mr. Patterson cites no case endorsing a theory broad

 enough to support specific jurisdiction here. See dkt. 39 at 4, 6–7; cf. Williams

 v. Romarm, SA, 756 F.3d 777, 785 (7th Cir. 2014) ("[A] 'single isolated sale'

 from a distributor to a customer in the forum state has never been sufficient to

 establish minimum contacts between the manufacturer and the forum, under

 any stream of commerce interpretation."). He cites Dehmlow v. Austin

 Fireworks, 963 F.2d 941, 947 (7th Cir. 1992), but the Seventh Circuit recently

 cited Dehmlow in explaining that "[i]f there is only an attenuated connection

 between [the] claims and the downstream sales . . . then the[ ] claims cannot be

 adjudicated in this forum," J.S.T. Corp., 965 F.3d at 576. So Dehmlow does not

 support the unlimited stream of commerce theory as Mr. Patterson contends.




                                         8
Case 1:20-cv-01430-JPH-MG Document 75 Filed 09/21/21 Page 9 of 11 PageID #: 440




       Moreover, in Advance Tactical Ordinance Systems, the Seventh Circuit

 explained that "several orders" sent to Indiana purchasers, "two misleading

 email blasts to a list that included Indiana residents," and "an interactive

 website available to residents of Indiana" were not enough to support personal

 jurisdiction. 751 F.3d at 801–03. Allowing those contacts—which were

 primarily online 1—to establish specific jurisdiction would create "de facto

 universal jurisdiction" counter to the Supreme Court's consistent approach.

 Id. (collecting Supreme Court precedent).

       Here, that concern is even greater because Mr. Patterson bought his

 handgun not from Chiappa Italy or Chiappa USA, but from Bud's Gun Shop

 through a local-dealer transfer. See Williams, 756 F.3d at 785 ("Even under

 the broadest stream-of-commerce theory, stream of commerce cannot mean

 'unpredictable currents or eddies." (quoting Asahi Metal Indus. Co., Ltd. v. Sup.

 Ct. of Cal., 480 U.S. 102, 117 (1987) (Brennan, J., concurring)). And here, like

 in Advanced Tactical, 751 F.3d at 801, there is no evidence that Mr. Patterson

 saw anything on Chiappa Italy's website that targeted—or even referenced—

 Indiana. See dkt. 1; dkt. 39; dkt. 39-7.

       In short, here there is no "tacit quid pro quo that makes litigation in

 [Indiana] reasonably foreseeable." uBID, Inc., 623 F.3d at 430 (finding personal



 1 The Supreme Court also expressed hesitation about treating internet connections as
 meaningful contacts with a forum state. Ford Motor Co., 141 S. Ct. at 1028 n.4; see
 Walden v. Fiore, 571 U.S. 277, 290 n.9 (2014) ("[T]his case does not present the very
 different questions whether and how a defendant's virtual 'presence' and conduct
 translate into 'contacts' with a particular state."). The Court does not address these
 questions because Chiappa Italy's contacts are insufficient regardless.

                                           9
Case 1:20-cv-01430-JPH-MG Document 75 Filed 09/21/21 Page 10 of 11 PageID #: 441




 jurisdiction because GoDaddy "thoroughly, deliberately, and successfully

 exploited the Illinois market" with "extensive national advertising" that "has

 successfully reached Illinois consumers"). So subjecting Chiappa Italy to

 personal jurisdiction in Indiana would prevent it from "conduct[ing] interstate

 business with[ ] the confidence that 'transactions in one context will not come

 back to haunt [it] unexpectedly in another.'" Id. at 429 (quoting RAR, Inc. v.

 Turner Diesel, Ltd., 107 F.3d 1272, 1278 (7th Cir. 1997)). This case is thus

 beyond the "real limits" that "the phrase 'relate to' incorporates," Ford Motor

 Co., 141 S.Ct. at 1026, and the Court does not have personal jurisdiction over

 Chiappa Italy. 2

                                            IV.
                                         Conclusion

       Chiappa Italy's motion to dismiss for lack of personal jurisdiction is

 GRANTED. Dkt. [37]. 3 The Clerk shall remove Chiappa Firearms, S.R.I. from

 the docket.

 SO ORDERED.



 2 Because Mr. Patterson's claims do not arise out of Chiappa Italy's connections to
 Indiana, the Court does not address the other requirements for exercising personal
 jurisdiction.

 3 Alternatively, Mr. Patterson requests jurisdictional discovery on the volume of
 Chiappa Italy's sales. Dkt. 39 at 8. He has not, however, explained why jurisdictional
 discovery is appropriate here or why Chiappa Italy's sales volume may affect the
 jurisdictional analysis, even if it could be determined how many of Chiappa Italy's
 firearms were eventually sold in Indiana. See id.; dkt. 60. "At a minimum, the
 plaintiff must establish a colorable or prima facie showing of personal jurisdiction
 before discovery should be permitted. Foreign nationals usually should not be
 subjected to extensive discovery in order to determine whether personal jurisdiction
 over them exists." C. States, Se. & Sw. Areas Pension Fund v. Reimer Exp. World Corp.,
 230 F.3d 934, 947 (7th Cir. 2000).

                                           10
Case 1:20-cv-01430-JPH-MG Document 75 Filed 09/21/21 Page 11 of 11 PageID #: 442




 Date: 9/21/2021




 Distribution:

 Ryan L. Erdreich
 PISCIOTTI LALLIS ERDREICH
 rerdreich@pisciotti.com

 Paul B. Genet
 GENET & WALKER, P.A.
 genetlaw@aol.com

 Adam Spencer Ira
 FROST BROWN TODD LLC (Indianapolis)
 aira@fbtlaw.com

 Anthony M. Pisciotti
 PISCIOTTI LALLIS ERDREICH
 apisciotti@pisciotti.com

 Kevin C. Schiferl
 FROST BROWN TODD LLC (Indianapolis)
 kschiferl@fbtlaw.com

 Michael Lynn Walker
 GENET WALKER
 mike@genetwalker.com




                                      11
